The appellants upon this appeal are the same as those inMorrissey et al. v. Gray et al., (Sac. No. 1825), ante, p. 390. The respondent upon this appeal, W.P. Hammon, holds title from defendant John C. Gray, through mesne conveyance, to a portion of the Morrissey Ranch not affected by the homestead. The questions involved upon this appeal are identical with those considered and decided in Sac. No. 1825. For the reasons therein given the judgment and order appealed from are affirmed.
Hearing in Bank denied.